IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20583
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARLOS ALCIDES TORRES-ALFARO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-884-1
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Carlos Alcides Torres-Alfaro appeals from his guilty-plea

conviction for illegally reentering the United States after

having been deported subsequent to an aggravated felony

conviction, in violation of 8 U.S.C. § 1326.   He argues that he

should not have received a 16-level increase under U.S.S.G.

§ 2L1.2(b)(1)(A) because his Texas conviction for burglary of a




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20583
                                -2-

vehicle is not an “aggravated felony” for purposes of that guideline.

     Torres-Alfaro’s argument is foreclosed by this court’s

holding in United States v. Rodriguez-Guzman, 56 F.3d 18, 20-21

(5th Cir. 1995).   Accordingly, the district court’s judgment is

AFFIRMED.